        2:18-cv-02263-CSB-EIL # 7         Page 1 of 4                                          E-FILED
                                                                   Friday, 29 March, 2019 11:52:15 AM
                                                                         Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS

MONICA HAWKINS,                            )
                                           )
              Plaintiff,                   )
                                           )
v.                                         )
                                           )       No. 2:18-cv-02263-CSB-EIL
VERMILION COUNTY HOUSING                   )
AUTHORITY,                                 )
                                           )
              Defendant.                   )

             PLAINTIFF’S MOTION TO WITHDRAW AS COUNSEL

       COMES NOW the law firm of Hollingshead & Dudley, and hereby respectfully

requests that this Honorable Court grant its Motion to Withdraw as Counsel. In support

thereof, counsel states as follows:

       1. Under Seventh Circuit Rule 3(d), counsel of record may not withdraw from a

          case without consent of this Court, unless another counsel of record is

          simultaneously submitted.

       2. When Plaintiff first retained the undersigned law firm, in June, 2018,

          Hollingshead & Dudley consisted of four (4) full-time attorneys in its Saint

          Louis, Missouri office.

       3. Two (2) of those attorneys were licensed to practice in the Central District of

          Illinois.

       4. As of the date of this filing, Hollingshead & Dudley consists of two (2) full-time

          attorneys in its Saint Louis, Missouri office, only one of whom is licensed in the

          Central District of Illinois.


                                               1
 2:18-cv-02263-CSB-EIL # 7        Page 2 of 4



5. Due to counsel’s case load and 2019 trial schedule, the departures of half of the

   firm’s attorneys has left the remaining attorneys in a situation wherein they lack

   the resources to effectively represent Plaintiff in this matter.

6. Currently, Defendant’s Motion to Dismiss is pending.

7. Plaintiff’s response to Defendant’s Motion to Dismiss is due April 6, 2019.

8. Undersigned counsel has a good-faith reason to delay in responding to

   Defendant’s Motion to Dismiss, including but not limited to the fact that current

   counsel’s response may differ from any future counsel’s theory of the case, thus

   adversely affecting Plaintiff’s claims.

9. Hollingshead & Dudley has informed Plaintiff of its intent to withdraw from her

   case, due to the aforementioned inability to effectively litigate her case.

10. Plaintiff is not unduly prejudiced by counsel’s intent to withdraw, as the case is

   in its infancy.

11. Further, Plaintiff’s counsel has attempted to connect Plaintiff with prospective

   counsel and has effectively communicated with any and all attorneys who have

   contacted undersigned counsel.

12. Finally, should Plaintiff so qualify, this Honorable Court’s Plan for the

   Recruitment of Counsel for Indigent Parties in Certain Civil Cases would allow

   for the appointment of counsel to continue her pending litigation.

13. Turning to the Illinois Rules of Professional Conduct, Rule 1.16(b)(7) allows for

   withdrawal when good cause has been shown.




                                       2
        2:18-cv-02263-CSB-EIL # 7        Page 3 of 4



       14. Under the circumstances, counsel has a good faith reason to believe that the

          circumstances surrounding Hollingshead & Dudley’s request for withdrawal

          demonstrate good cause as contemplated by the rule.

       WHEREFORE, Hollingshead & Dudley respectfully requests that this Court grant

counsel’s Motion to Withdraw. Counsel further requests that this Court grant Plaintiff an

additional thirty (30) days to obtain new counsel and to allow Plaintiff to explore the

opportunity of qualifying for this Honorable Court’s Plan for the Recruitment of Counsel

for Indigent Parties. Counsel finally requests that this Court stay the deadline to respond to

Defendant’s Motion to Dismiss, and for any such other and further relief deemed just and

appropriate under the circumstances.




                                    Respectfully submitted,

                                    HOLLINGSHEAD & DUDLEY

                                    /s/ John H. Moffitt, III
                                    John H. Moffitt, III #66091MO
                                    7777 Bonhomme Avenue, Suite 2401
                                    Saint Louis, Missouri 63105
                                    Telephone: (314) 480-5474
                                    Facsimile: (314) 594-0825
                                    Email:        jmoffitt@hdtriallawyers.com

                                    ATTORNEYS FOR PLAINTIFF




                                              3
        2:18-cv-02263-CSB-EIL # 7         Page 4 of 4




                             CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that on this date, I electronically filed the

foregoing Motion for Extension of time, with the Clerk of the Court using the CM/ECF

system, which will send notification of filing to the following:

       Gregory C. Ray                       gcr@craiglaw.net
       1807 Broadway Avenue
       PO Box 689
       Mattoon, IL 61938-0689

       DATED. 29th day of March, 2019

                                            /s/ John H. Moffitt, III
                                            John H. Moffitt, III #66091MO
                                            7777 Bonhomme Avenue, Suite 2401
                                            Saint Louis, Missouri 63105
                                            Telephone: (314) 480-5474
                                            Facsimile: (314) 594-0825
                                            Email:        jmoffitt@hdtriallawyers.com

                                            ATTORNEYS FOR PLAINTIFF




                                               4
